Memorandum: Respondents appeal from a judgment granting the petition seeking a writ of habeas corpus with respect to petitioner’s civil commitment pursuant to Mentad Hygiene Law article 10. We conclude that the appeal must be dismissed as moot. Here, there is no pending action that would provide a *1584legal basis upon which petitioner may be detained, and thus “the rights of the parties cannot be affected by the determination of this appeal” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; see generally People ex rel. Hampton v Dennison, 59 AD3d 951 [2009], lv denied 12 NY3d 711 [2009]; People ex rel. Cook v Leonardo, 271 AD2d 773 [2000]). We further conclude that this appeal does not fall within the exception to the mootness doctrine (see generally Hearst, 50 NY2d at 714-715). Present — Smith, J.P, Fahey, Garni, Sconiers and Martoche, JJ.